DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-9 and 20-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 5 and 20, the term “the application” lacks sufficient antecedent basis in the claim. It is suggested it be amended to “the application code”.

For claims 8-9, 5 and 23-24, the term “the instruction” is indefinite because two instances of “an instruction” are declared earlier (one in instant claim and one in independent claim) and so, it is unclear to which instruction the claim refers to. It is suggested the claims be amended to first instruction and second instruction or “the instruction” as applicable.

Dependent claims inherit rejections.


Allowable Subject Matter
Claims 2-9 and 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 2019/141059 A1).
For claim 1, Shimizu teaches a system comprising enforcement hardware configured to: execute, at run time, a state machine in parallel with application code, comprising: maintaining metadata that corresponds to one or more state variables of the state machine (see [0079] and other locations: monitoring state transitions; vie scenario as said metadata); matching instructions in the application code to transitions in the state machine (see [0116] and other locations: determining state transitions); and in response to determining that an instruction in the application code does not match any transition from a current state of the state machine, causing an error handling routine to be executed (see [0134] and other locations: alerting for incorrect transition occurred).

For claims 16 and 25, the claims recite essentially similar limitations as claim1; claims 16 and 25 are method and a medium respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114